F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      March 26, 2007
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                            __________________________                 Clerk of Court

 U N ITED STA TES O F A M ER ICA,

          Plaintiff-Appellee,
                                                         No. 06-2167
 v.                                               (D.Ct. No. CR -06-377 JP)
                                                          (D . N.M .)
 A D RIA N IB AR RA -G U ZM A N ,

          Defendant-Appellant.
                        ____________________________

                                OR D ER AND JUDGM ENT *


Before TA CH A, Chief Circuit Judge, and BARRETT and BROR BY, Senior
Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      Appellant Adrian Ibarra-Guzman pled guilty to one count of reentry of a



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
deported alien previously convicted of a felony in violation of 8 U.S.C.

§ 1326(a)(1) and (2) and (b)(1). The district court sentenced M r. Ibarra-Guzman

to twenty-four months imprisonment. W hile M r. Ibarra-Guzman appeals the

district court’s sentence, his attorney has filed an Anders brief and motion to

withdraw as counsel. See Anders v. California, 386 U.S. 738, 744 (1967). For

the reasons set forth hereafter, we grant counsel’s motion to w ithdraw and dismiss

this appeal.



      M r. Ibarra-Guzman pled guilty to a one-count indictment for unlawful

reentry of a deported alien previously convicted of a felony, in violation of 8

U.S.C. § 1326(a)(1) and (2) and (b)(1). The record further establishes that in

2004, in case number CR04-0241-01VRW in the United States District Court for

the Northern District of California, M r. Ibarra-Guzman w as convicted of the

felony crime of illegal reentry following deportation and sentenced to fifteen

months custody, after which he w as again deported to M exico. He was also

convicted in August 1996, in case number SC38516A in the San M ateo County

Superior Court, of the felony crime of being an accessory to reckless discharge of

a firearm.



      After M r. Ibarra-Guzman pled guilty to the indictment for unlawful reentry

of a deported alien previously convicted of a felony, the probation officer

                                         -2-
prepared a presentence report calculating M r. Ibarra-Guzman’s sentence under the

applicable United States Sentencing Guidelines (“Guidelines” or “U.S.S.G.”).

The presentence report set his base offense level at eight pursuant to U.S.S.G.

§ 2L1.2(a), increased his base level four levels pursuant to U.S.S.G.

§ 2L1.2(b)(1)(D) because he had been deported following conviction of a felony,

and reduced his offense level by two for acceptance of responsibility pursuant to

U.S.S.G. § 3E1.1, resulting in a total offense level of ten. The presentence report

also set M r. Ibarra-Guzman’s criminal history level at VI, which, together with an

offense level of ten, resulted in a Guidelines sentencing range of twenty-four to

thirty months imprisonment.



      M r. Ibarra-Guzman did not file any objections to the presentence report,

either prior to or at his sentencing hearing. In addition, at the sentencing hearing,

M r. Ibarra-Guzman told the district court all of the statements of fact in the

presentence report had been read to him in Spanish and were true and correct.

After the district court explicitly stated it had considered the presentence report

factual findings, the G uidelines, and the factors set forth in 18 U.S.C. § 3553(a),

it sentenced M r. Ibarra-Guzman at the low end of the Guidelines range to twenty-

four months imprisonment.



      After M r. Ibarra-Guzman filed a timely notice of appeal, his appointed

                                          -3-
counsel filed an Anders appeal brief, explaining M r. Ibarra-Guzman wished to

challenge only the length of his sentence and not his guilty plea. However,

counsel further states a review of the record and relevant case law reveal the

appeal to be wholly frivolous and, for that reason, counsel moves for an order

permitting withdrawal as counsel. See Anders, 386 U.S. at 744. In support of his

position the appeal is frivolous, M r. Ibarra-Guzman’s counsel points out M r.

Ibarra-G uzman’s offense level and criminal history category were correctly

calculated, the district court sentenced M r. Ibarra-Guzman within the applicable

Guidelines range, and his sentence was not otherwise imposed in violation of the

law under 18 U.S.C. § 3742(a). Pursuant to Anders, this court gave M r. Ibarra-

Guzman an opportunity to respond to his counsel’s Anders brief. Id. M r. Ibarra-

Guzman failed to file a response.



      As required by Anders, we have conducted a full examination of the record

before us. See 386 U.S. at 744. W hen a defendant’s “claim is merely that the

sentence is unreasonably long, we do not require the defendant to object in order

to preserve the issue.” United States v. Torres-Duenas, 461 F.3d 1178, 1183

(10th Cir. 2006), petition for cert. filed (Nov. 22, 2006) (No. 06-7990). Instead,

we review for reasonableness the sentence’s length, as guided by the factors in 18

U.S.C. § 3553(a). See id. Having made such a review, we find no nonfrivolous

basis for challenging the sentence imposed. The district court in this case

                                         -4-
explicitly considered the factors in § 3553(a), and a presumption of

reasonableness attaches to a sentence which is within the correctly-calculated

Guidelines range, which M r. Ibarra-G uzman has not rebutted. See United States

v. Kristl, 437 F.3d 1050, 1053-55 (10th Cir. 2006) (per curiam). For these

reasons, no meritorious appellate issue exists.



      Accordingly, we GR A N T counsel’s motion to withdraw and DISM ISS M r.

Ibarra-G uzman’s appeal.



                                       Entered by the C ourt:

                                       W ADE BRO RBY
                                       United States Circuit Judge




                                         -5-